Per Curiam:
We think the clause of the will in question makes a valid disposition of “the rest, residue and remainder” of the estate of the testator. It gives to the executor “full and unlimited power and authority to appropriate or dispose ” of it “ to such objects, persons or institutions as in his discretion shall be best and proper,” as testator has “ full confidence in his judgment, ability and integrity.” Thus it is shown that the executor has unlimited power to “appropriate ” it according to his discretion. As, then, his authority is not restricted to a power of disposal, but at his option he may appropriate the same or the proceeds arising from a sale thereof to such persons as he thinks proper, ■the learned judge arrived at a correct conclusion.
Decree affirmed, and appeal dismissed at the costs of the appellant.